Case 2:19-cv-02343-MMB Document 1 Filed 05/30/19 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MONIQUE SPEIGHTS :
3419 Capital View Drive : CIVIL ACTION
Philadelphia, PA 19129 :

NO.:

 

Plaintiff,

v.
JURY TRIAL DEMANDED

SIMPLURA HEALTH GROUP
50 Broadway
Lynbrook, NY 11563

and
CAREGIVERS AMERICA SE d/b/a:
SARAH CARE OF JENKINTOWN
261 Old York Road, Ste. ASI
Jenkintown, PA 19046

and
CAREGIVERS AMERICA SE d/b/a:
HELPING HAND HOME HEALTH &
HOSPICE AGENCY
200 Geiger Road
Philadelphia, PA 19115

Defendants.

 

CIVIL ACTION COMPLAINT
Monique Speights (hereinafter ‘referred to as “Plaintiff,” unless indicated otherwise) by
and through her undersigned counsel, hereby avers as follows:
INTRODUCTION
1. Plaintiff has initiated this action to redress violations by Simplura Health Group,
CareGivers America SE d/b/a Sarah Care of Jenkintown, and CareGivers America SE d/b/a
Helping Hand Home Health & Hospice Agency (hereinafter collectively referred to as

“Defendants”) of the Americans with Disabilities Act, as amended (“‘ADA” — 42 U.S.C. §§
Case 2:19-cv-02343-MMB Document 1 Filed 05/30/19 Page 2 of 14

12101 ef. seq.), the Family and Medical Leave Act (“FMLA” - 29 U.S.C. §§ 2601 ef. seg.), the
Pennsylvania Human Relations Act (“PHRA”), and the Philadelphia Fair Practices Ordinance
(“PFPO”).' As a direct consequence of Defendants’ unlawful actions, Plaintiff seeks damages as
set forth herein.

JURISDICTION AND VENUE

2. This Court has original subject matter jurisdiction over the instant action pursuant
to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and
seeks redress for violations of federal laws.

3, This Court may properly assert personal jurisdiction over Defendants because
their contacts with this state and this judicial district are sufficient for the exercise of jurisdiction
over Defendants to comply with traditional notions of fair play and substantial justice, satisfying
the standard set forth by the United States Supreme Court in /nt’l Shoe Co. v. Washington, 326
U.S. 310 (1945), and its progeny.

4. Pursuant to 28 U.S.C. § 1391(b)(1) and (b6)(2), venue is properly laid in this
district because Defendants are deemed to reside where they are subjected to personal
jurisdiction, rendering Defendants residents of the Eastern District of Pennsylvania.

5. Plaintiff is proceeding herein (in part) under the ADA after properly exhausting
all administrative remedies with respect to such claims by timely filing a Charge of
Discrimination with the Equal Employment Opportunity Commission (“EEOC”) and by filing
the instant lawsuit within ninety (“90”) days of receiving a notice of dismissal and/or right to sue

letter from the EEOC.

 

1 Plaintiff's claims under the PHRA and PFPO are referenced herein for notice purposes. She is required to wait |
full year before initiating a lawsuit from date of dual-filing with the EEOC, Plaintiff must however file her lawsuit
in advance of same because of the date of issuance of her federal right-to-sue-letter under the ADA. Plaintiff's
PHRA and PFPO claims however will mirror identically her federal claims under the ADA.

2
Case 2:19-cv-02343-MMB Document 1 Filed 05/30/19 Page 3 of 14

PARTIES
6. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
7. Plaintiff is an adult individual with an address as set forth in the caption.
8, Simplura Health Group is a family of home health care agencies with operations

in six states, including Pennsylvania, New York, New Jersey, Florida, Massachusetts and West
Virginia, with a headquarters located at the address as set forth in the caption. Simplura Health
Group is the parent company of CareGivers America SE ~ the brand name of Simplura’s
Pennsylvania operations.

9. CareGivers America SE d/b/a Sarah Care of Jenkintown is a home health care
provider and subsidiary of Simplura Health Group, with an address as set forth in the caption.
CareGivers America SE acquired Sarah Care of Jenkintown in or about February of 2018.
Plaintiff was hired through and worked at this address,

10. CareGivers America SE d/b/a Helping Hand Home Health & Hospice Agency is a
is a home health care provider and subsidiary of Simplura Health Group, with an address as set
forth in the caption. CareGivers America SE acquired Helping Hand Home Health & Hospice
Agency in or about August of 2018.

11. Upon information and belief, the above entities (see Paragraphs 8-10), were run as
a joint operation and enterprise with employees moving from one entity to another and all
operations being conducted as if a single enterprise. Because of their interrelation of operations,
common ownership or management, centralized control of labor relations, common ownership or

financial controls, and other factors, Defendants are sufficiently interrelated and integrated in
Case 2:19-cv-02343-MMB Document 1 Filed 05/30/19 Page 4 of 14

their activities, labor relations, ownership, and management that they made be treated as a single
and/or joint employer for purposes of the instant action.

12. At all times relevant herein, Defendants acted by and through their agents,
servants and employees, each of whom acted at all times relevant herein in the course and scope
of their employment with and for the Defendants.

FACTUAL BACKGROUND

13. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

14. Beginning in or about February of 2015, Plaintiff was employed as a Human
Resources (“HR”) Assistant by Sarah Care of Jenkintown, which was acquired by Defendants
Simplura Health Group and CareGivers America SE in or about February of 2018.

15, As an HR Assistant for Defendants, Plaintiff coordinated administrative matters
with employees, clientele, and agencies.

16.. Plaintiffs initial immediate supervisor was HR Manager, Rosa Booker
(hereinafter “Booker”), until Booker went out on medical leave in or about early September of
2018.

17. During the latter part of her tenure through her termination, Plaintiff was
primarily supervised by Director of Operations, Phillipe Liautaud (hereinafter “Liautaud”) and
HR Manager, Tatyana Morgan (hereinafter “Morgan”).”

18. During her employment with Defendants, Plaintiff was a hardworking employee

who performed her job well.

 

2 Upon Plaintiff's information and belief, Morgan was brought over from Helping Hand Home Health & Hospice
Agency in or about September of 2018, after it was acquired by Defendant CareGivers America SE, to replace
Booker while she was on medical leave.
Case 2:19-cv-02343-MMB Document 1 Filed 05/30/19 Page 5 of 14

19. At all relevant times during her employment with Defendants, Plaintiff suffered
from and continues to suffer from serious health conditions, including Carpal Tunnel Syndrome
(and associated complications).

20. As a result of her aforesaid health conditions, Plaintiff experiences numbness,
tingling, pain, loss of strength, and stiffness in her left arm, wrist, and hand, which (at times)
limits her ability to perform some daily life activities, including but not limited to lifting,
pushing, pulling, and carrying (among other daily life activities).

21. Despite her aforesaid health conditions and limitations, Plaintiff was able to
perform the duties of her job well with Defendants; however, Plaintiff did require some
reasonable accommodations while employed with Defendants (as discussed infra).

22. For example, during the last few months of her employment and leading up to her
termination, Plaintiff had multiple discussions with Defendants’ management, including but not
limited to Booker, Liautaud, and Morgan, about her aforesaid serious health conditions and need
for medical accommodations, including block leave for surgery and to care for and treat her
serious health conditions.

23. Plaintiff applied for and was granted leave under the Family Medical Leave Act
(“FMLA”) from on or about September 28, 2018 until on or about October 9, 2018, for surgery
and to care for and treat for her aforesaid serious health conditions.

24. While out on medical leave, Plaintiff kept Defendants’ management, including
but not limited to Liautaud, Morgan, and Defendants’ counsel, Jill Fisher, Esquire? (hereinafter

“Fisher”) apprised of the status of her serious health conditions and return to work date.

 

3 Fisher was responsible for administering FMLA leave.
Case 2:19-cv-02343-MMB Document 1 Filed 05/30/19 Page 6 of 14

25. On or about October 9, 2018, Plaintiff was evaluated by her physician and
released to return to work full-duty without limitations on or about October 10, 2018; Plaintiff
provided Fisher with her doctor’s release to return to work.

26. Toward the end of her tenure with Defendants, Plaintiff's mother was also
diagnosed with and suffered from serious health conditions, including but not limited to lung
cancer (and resulting complications).

27. Plaintiff apprised Defendants’ management, including but not limited to Booker,
Fisher, Liautaud, and Morgan of her mother’s serious health conditions and her need for
intermittent time off for doctor’s appointments and treatment when needed for her mother’s
serious health conditions.

28. Upon her return to work on or about October 10, 2018, Plaintiff submitted
paperwork to Fisher for intermittent FMLA leave for doctor’s appointments and treatment
(including lung surgery scheduled for October 18, 2018) when needed for her mother’s serious
health conditions.

29, On or about October 11, 2018, in close proximity to Plaintiff's requests and/or
utilization of reasonable medical accommodations (i.e. block time off to care for her serious
health conditions, and intermittent time off to care for her mother’s serious health conditions),
and just one day after returning from her medical leave, Plaintiff was abruptly terminated from
her employment with Defendants for a pretextual reason.

30. Defendants purported reason for terminating Plaintiff — that she refused to
administer a PPD (tuberculosis) test is patently false and completely pretextual because inter alia
(1) Plaintiff consistently worked hard for Defendants and performed her job well; (2) Plaintiff

did not have a significant disciplinary history while working for Defendants; (3) Plaintiff was an
Case 2:19-cv-02343-MMB Document 1 Filed 05/30/19 Page 7 of 14

HR assistant who handled administrative matters, and although she had been a medical assistant
in the past, giving PPD tests was outside of her usual job description and duties; (4) Plaintiff
never turned down a request to do a PPD test but instead only informed a staff member that
CareGivers America SE as a matter of policy and practice has not administered PPD tests on
Thursdays (the day at issue) because a staff member only gets two opportunities to draw blood
and then has to send the patient home unless successful in the blood draws, with a back up being
a forearm test; however, Thursdays made it impossible to check the patient’s forearm (if a
forearm test was required) over the weekend as the patient had to return normally within 48-72
hours; (5) Plaintiff was terminated shortly after informing Defendants’ management of her and
her mother’s serious health conditions and need for accommodations; and (6) Plaintiff was
terminated just one day after returning from a medical leave of absence to care for and treat her

serious health conditions.

COUNT I
Violations of the Americans with Disabilities Act, as Amended (“SADA”)
({1] Actual/Perceived/Record of Disability Discrimination; and [2] Retaliation)
31. The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

32. Plaintiff suffered from qualifying health conditions under the ADA which
affected her ability (at times) to perform some daily life activities including, but not limited to
lifting, pushing, pulling, and carrying.

33. Plaintiff kept Defendants’ management informed of her serious medical

conditions and need for surgery, medical treatment, and other accommodations.
Case 2:19-cv-02343-MMB Document 1 Filed 05/30/19 Page 8 of 14

34. Despite Plaintiff's aforementioned health conditions and limitations, she was still
able to perform the duties of her job well with Defendants; however, Plaintiff did require
reasonable medical accommodations at times.

35. Plaintiff requested reasonable accommodations from Defendants, including but
not limited to block time off from work to care for and treat her serious health conditions.

36. On or about October 11, 2018, in close proximity to Plaintiff's request and/or
utilization of a reasonable medical accommodation (i.e. block time off to care for her serious
health conditions), and just one day after returning from said medical leave, Plaintiff was
abruptly terminated from her employment with Defendants. |

37. Therefore, Plaintiff believes and avers that she was terminated from Defendants
because of: (1) her known and/or perceived health problems; (2) her record of impairment;
and/or (3) her requested accommodations (which constitutes illegal retaliation).

38. These actions aforesaid constitute violations of the ADA.

COUNT II
Violations of the Americans with Disabilities Act. as Amended (“ADA”)
(Associational Disability Discrimination)

39. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

40, Plaintiff's mother suffered from qualifying health conditions under the ADA,
including but not limited to lung cancer and its accompanying complications.

41, Defendants knew of Plaintiffs mother’s disabilities at the time of Plaintiff's

termination.
Case 2:19-cv-02343-MMB Document 1 Filed 05/30/19 Page 9 of 14

42. Plaintiff was terminated by Defendants for completely pretextual and false
reasons shortly after requesting and/or utilizing intermittent time off for her mother’s medical
treatment and doctors’ appointments.

43, Upon information and belief, Plaintiff believes and avers that she was terminated
by Defendants for: (a) being perceived as distracted for dealing with her mother’s health
problems in and outside of work; (b) being perceived as having to miss time at work to care for
her mother; and/or (c) for other reasons in association with her mother’s health problems.

44, These actions as aforesaid constitute violations of the ADA, as amended.

COUNT Il
Violations of the Family and Medical Leave Act (“FMLA”)
(Retaliation & Interference)

45. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

46. Plaintiff was an eligible employee under the definitional terms of the FMLA, 29
U.S.C. § 2611 (a) (i).

47. Plaintiff requested leave for medical reasons (her own and her mother’s) from
Defendants, her employers, with whom she had been employed for at least twelve months
pursuant to the requirements of 29 U.S.C.A § 261 1(2)(i).

.48. Plaintiff had at least 1,250 hours of service with Defendants during her last full
year of employment.

49, Defendants are engaged in an industry affecting commerce and employed at least
fifty (50) or more employees within 75 miles of the location where Plaintiff worked for

Defendants for each working day during each of the twenty (20) or more calendar work weeks in

the current or proceeding calendar year, pursuant to 29 U.S.C.A § 261 1(4)(A)G).
Case 2:19-cv-02343-MMB Document 1 Filed 05/30/19 Page 10 of 14

50. Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A § 2612 (a)(1) for a
total of twelve (12) work weeks of leave on a block or intermittent basis,

51. Plaintiff submitted block FMLA paperwork for surgery and to care for and treat
her serious health conditions just a few weeks prior to her termination.

52. Plaintiff submitted intermittent FMLA paperwork for doctor’s visits and to care
for and treat her mother’s serious health conditions just one day prior to her termination.

53. Defendants committed interference and retaliation violations of the FMLA by: (1)
terminating Plaintiff for requesting and/or exercising her FMLA rights and/or for taking FMLA-
qualifying leave; (2) by considering Plaintiff's FMLA leave needs in making the decision to
terminate her; (3) terminating Plaintiff to intimidate her and/or prevent her from taking FMLA-
qualifying leave in the future; and/or (4) by making negative comments and/or taking actions
towards her that would dissuade a reasonable person from exercising her rights under the FMLA.

54, These actions as aforesaid constitute violations of the FMLA.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendants are to promulgate and adhere to a policy prohibiting discrimination
and retaliation in the future against any employee(s);

B. Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff
whole for any and all pay and benefits Plaintiff would have received had it not been for
Defendants’ illegal actions, including but not limited to back pay, front pay, salary, pay
increases, bonuses, insurance, benefits, training, promotions, reinstatement and seniority;

C. Plaintiff is to be awarded liquidated and/or punitive damages as permitted by

applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish

10
Case 2:19-cv-02343-MMB Document1 Filed 05/30/19 Page 11 of 14

Defendants for their willful, deliberate, malicious and outrageous conduct and to deter
Defendants or other employers from engaging in such misconduct in the future;

D. Plaintiff is to be accorded other equitable and legal relief as the Court deems just,
proper and appropriate (including but not limited to damages for emotional distress, pain,
suffering and humiliation); and

E, Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

Respectfully submitted,

KARPF, KARPF & CERUTTY, P.C.

 

 

Ari R. Karpf, Esq.

3331 Street Rd.

Two Greenwood Square, Suite 128
Bensalem, PA 19020

(215) 639-0801

Dated: May 30, 2019

II
 

Case 2:19-cv-02343-MMB Document1 Filed 05/30/19 Page 12 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

A . NT i TI
Monique Speights CIVIL ACTION
MN.
Simplura Health Group, et al. : uo NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the pian set forth on the reverse
side of this form.) In the event that a defendant does not agree with the laintiff rogdrding said
designation, that defendant shall, with its first appearance, submit to the clerk of court atid serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned. .

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus — Cases brought under 28 U.S.C, § 2241 through § 2255. ()
(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. -()

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2, ()

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos, ()
(e) Special Management .. Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

 

management cases.) ()
() Standard Management - Cases that do not fall into any one of the other tracks. &)
5/30/2019 <a> Plaintiff
Date Attorney-at-law Attorney for
(215) 639-080! _{215) 639-4970 akarpi@karpf-law.com
Telephone FAX Number E-Mail Address

(Cy, 660) 10/02
Case 2:19-cv-02343-MMB_ D
UNITED ee eich GuRE 05/30/19 Page 13 of 14

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignntent to the appropriate calendar)

Address of Plaintiff: 3419 Capital View Drive, Philadelphia, PA 19129

Address of Defendant: 3° Broadway, Lynbrook, NY 11563, 261 Old York Road, Suite A51, Jenkintown, PA 19046; 200 Geiger Road, Philadelphia, PA 19115

 

Place of Accident, Incident or Transaction: Defendants place of business

 

 

RELATED CASE, IF ANY:

Date Terminated:

Yes [
Yes [
Yes [
Yes [

CJ is / Bi) is mot related to any case now pending or within one year previously terminated action in

Case Number: Judge:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year
previously terminated action in this court?

2, Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
pending or within one year previously terminated’ action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any carlier
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights
case filed by the same individual?

I certify that, to my knowledge, the within case
this court except as noted above.

§/30/2019 ( a
a” Athoreey-at-Law / Pro Se Plaintiff

nee arte

ARK2484 / 91538
Attorney 1D. # (if applicable)

DATE:

 

 

 

CIVIL: (Place a Vin one category only)

 

 

A. Federal Question Cases; B. Diversity Jurisdiction Cases:
oO 1 Indemnity Contract, Marine Contract, and All Other Contracts | 1. Insurance Contract and Other Contracts
[] 2. FELA LJ 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
C] 4. Antitrust (J 4.) Marine Personal Injury
5. Patent [] 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations Lj 6. Other Personal Injury (Please specif:
7, Civil Rights [] 7. Products Liability
C] 8. Habeas Corpus [] 8. Products Liability — Asbestos
H 9, Securities Act(s) Cases Lj 9 All other Diversity Cases
I
tO] !

 

 

 

 

0, Social Security Review Cases (Please specify):
1. All other Federal Question Cases
(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remave the case from eligibility for arbitration.)
1, Ari R. Karpf _ counsel of record or pro se plaintiff, do hereby certify:

 

x | Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case

exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE: 5/30/2019

ent

eT

\udorney-at-Law é Pro Se Plaintiff

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

ARK2484 / 91538
Attorney LD. # (ifapplicable)

 

Civ, 609 (4/2018)

 
Case 2:19-cv-02343-MMB Document 1 Filed 05/30/19 Page 14 of 14
IS44 (Rev. 06/17) CIVEL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SE£ INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS
SPEIGHTS, MONIQUE SIMPLURA HEALTH GROUP, ET AL.

 

{b) County of Residence of First Listed Plaintiff Philadelphia County of Residence of First Listed Defendant Nassau
(EXCEPT IN US. PLAINTIFF CASES) CIN US. PLAINTIFF CASES ONLY}

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(ce) Attorneys (irm Name, Address, and Telephone Number) Attomeys (if Known)

Karpf, Karpf & Cerutti, P.C,; 3331 Street Road, Two Greenwood Square]
Suite 128, Bensalem, PA 19020; (215) 639-0801; akarpf@karpf-law.com

 

 

IL BASIS OF JURISDICTION (Ptace an "x" in One Box Onty) III. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant}
1 U.S. Government 3 Federal Question : PIF DEF PIF DEF
Plaintiff (U.S. Government Net a Party) Citizen of This State 1 1 Incorporated or Principal Place 4 4
of Business In This State
2 US, Government : 4 Diversity Citizen of Another State Z 2 Incorporated and Principal Place i 5
Defendant (indicate Citizenship of Parties in Trem [)) of Business In Arfother State
Citizen or Subject ofa 3 3 Foreign Nation 6 6
Foreign Country

 

 

  
 

   
  

  
 
   

       

   

      
 

   
 

      

 

 
   

          
 

   

 

 

 

 

 

 

IV. NATURE OF SUITF (Piace an “x” in One Box Only)
i q See OT : = OTHE!
O 110 Insurance PERSONAL INJURY PERSONALINJURY [0 625 Drug Retated Seizure 422 Appeal 28 USC 138 f 375 False Claims Act
O 120 Marine * 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |’ 423 Withdrawal * 376 Qui Tam (31 USC
0 130 Miller Act * 315 Airptane Product Product Liability fi 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability 0 367 Health Care? 0 400 State Reapportionment
0 150 Recovery ofQverpayment |’ 320 Assault, Libel & Pharmaceutical ZERO) 4 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury G 820 Copyrights G 430 Banks and Banking
O 151 Medicare Act ' 330 Federal Employers’ Product Liability 6 830 Patent QO 450 Commerce
0 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans " 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and
(Excludes Veterans) " 345 Marine Product Liability Q 840 Trademark Cormupt Organizations
0 183 Recovery of Overpayment Liability PERSONALPROPERTY Ei EABOR oe SOCIAL SECUR! 0 480 Consumer Credit
of Veteran's Benefits ' 350 Motor Vehicle QO 370 Other Fraud 0 710 Fair Labor Standards * 861 HiA (1395fF) O 490 Cable/Sat TV
O 160 Stockholders’ Suits " 355 Motor Vehicle 8 371 Truth in Lending Act 0 862 Black Lung (923) 0 850 Securities/Commodities/
0 190 Other Contract Product Liability 0 380 Other Personal 0 720 Labor/Management ” 863 DIWC/DIWW (405(g)} Exchange
0 193 Contract Product Liability |’ 360 Cther Personal Property Damage Relations 0 864 SSID Title XVI O 890 Other Statutory Actions
0 196 Franchise Injury 0 385 Property Damage 0 740 Raiiway Labor Act " 865 RSI (405(g)) Q 891 Agricultural Acts
362 Personal injury - Product Liability 751 Family and Medical Q 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
Pe REA PROPEREY: EET V LEGAL ES «cece UREETET) “10 790 Other Labor Litigation en REDE RAT TAX SOULE Act
0 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S, Plaintiff 0 896 Arbitration
0 220 Foreclosure O 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
0 230 Rent Lease & Ejectment fl 442 Employment O $10 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land C 443 Housing/ Sentence 26 USC 7609 Agency Decision
6 245 Tort Product Liability Accommodations O 530 General 1 950 Constitutionality of
0 290 All Other Real Property IK 445 Amer, w/Disabilities - 0 535 Death Penalty HON: State Statutes
Employment Other:
0 446 Amer. w/Disabilities - | 540 Mandamus & Other | 0 463 Other Immigration
Other 0 550 Ceyil Rights Actions
0 448 Education 0 555 Prison Condition
: 0 560 Civil Detainee -
Conditions of
Confinement
Vv. ORIGIN (Place an °X" in One Box Only)
Xi Original fl 2 Removed from 0 3 Remanded from 0 4 Reinstatedor ‘ 5 Transferredfrom 0 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which ot are filin| Re not cite jurisdictional statutes aniess diversity):
ADA (42US8C12101); FMLA (29U8C2601)

Brief description of cause: ; . . oo. / .
Violations of the ADA, FMLA, the Pennsylvania Human Relations Act and the Philadelphia Fair Practices Ordinance.

VI. CAUSE OF ACTION

 

 

 

VII. REQUESTED IN 0 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.C¥v.P. JURYDEMAND: X Yes "No
VIH, RELATEDCASE(S)
IF ANY eeinsiructons): Gp DOCKET NUMBER

 

 

 
   

 

 

DATE SIGNATURE OPATAORN RECORD
§30/20019 a Ree con
"
FOR OFFICE USE ONLY ~_— 74

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

   
